    Case: 1:19-cv-05452 Document #: 61 Filed: 01/15/21 Page 1 of 3 PageID #:248



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 Dondre Adams (K-59717),

                   Plaintiff,
                                                            Case No. 19 C 5452
            v.
                                                            Hon. Franklin U. Valderrama
 Rob Jeffreys, et al.,

                   Defendants.


                    UNOPPOSED MOTION FOR EXTENSION OF TIME
                  TO RESPOND TO DEFENDANTS’ MOTION TO DISMISS

       Plaintiff Dondre Adams, by his attorneys Jenner & Block LLP, hereby moves this Court

for an order extending the deadline for him to respond to Defendants’ motion to dismiss by twenty-

eight (28) days, to February 19, 2021, and similarly extending the deadline for Defendants to file

their reply to March 3, 2021. In support of this Motion, Adams states as follows:

       1.        On November 6, 2020, Defendants filed a motion to dismiss Adams’s Second

                 Amended Complaint. (Dkts. 54–55.)

       2.        On December 17, 2020, this Court entered an order extending the time to respond

                 to Defendants’ motion to and including January 22, 2021, with Defendants’ reply

                 by February 3, 2021. (Dkt. 60.)

       3.        Adams’s counsel requires additional time to prepare a response to Defendants’

                 motion due to ongoing family medical issues arising from COVID-19.             On

                 December 10, both of undersigned counsel’s parents were diagnosed with COVID-

                 19, and one parent remains hospitalized with severe complications. Undersigned

                 counsel has primary responsibility for their medical decisions and has devoted

                 substantial time to their care. In addition, in early December, undersigned counsel


                                                   1
    Case: 1:19-cv-05452 Document #: 61 Filed: 01/15/21 Page 2 of 3 PageID #:249




              also was diagnosed with COVID and then a post-COVID condition that affected

              his ability to work until the end of December.

       4.     Counsel for Adams has contacted counsel for Defendants, who has advised that

              they do not oppose this request.

       5.     Accordingly, Adams respectfully requests that this Court enter an Order extending

              the deadline for filing his response brief by twenty-eight (28) days, to February 19,

              2021. Adams also requests that this Court extend the deadline for Defendants’

              reply to March 3, 2021.

Dated: January 15, 2021                              Respectfully submitted,

                                                     Dondre Adams

                                                     By: /s/ Gregory M. Boyle
                                                     One of his attorneys

                                                     Gregory M. Boyle
                                                     Katherine M. Funderburg
                                                     Jenner & Block LLP
                                                     353 N. Clark Street
                                                     Chicago, Illinois 60654
                                                     Tel: (312) 222-9350




                                                 2
    Case: 1:19-cv-05452 Document #: 61 Filed: 01/15/21 Page 3 of 3 PageID #:250



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

 Dondre Adams,

                 Plaintiff,
                                                            Case No. 19 C 5452
          v.
                                                            Hon. Franklin U. Valderrama
 Rob Jeffreys, et al.,

                 Defendants.


                                 CERTIFICATE OF SERVICE

       The undersigned, one of the attorneys for Plaintiff, hereby certifies that on January 15,

2021, he caused a true and correct copy of the foregoing Unopposed Motion for Extension of

Time to Respond to Defendants’ Motion to Dismiss to be electronically filed with the Clerk of

the Court using the CM/ECF system, which will then send a Notice of Electronic Filing to counsel

of record as follows:

                                        James Patrick Doran
                               Office of the Illinois Attorney General
                                     100 West Randolph Street
                                              13th Floor
                                         Chicago, IL 60601
                                       jdoran@atg.state.il.us


                                                      By: /s/ Gregory M. Boyle

                                                      Gregory M. Boyle
                                                      Jenner & Block LLP
                                                      353 N. Clark Street
                                                      Chicago, Illinois 60654
                                                      Tel: (312) 222-9350




                                                 3
